MATTHIAS, J.
1. One who, though an agent of another, undertakes and enters upon a particular work is required to exercise ordinary care in the manner of executing it and if he negligently injures another is liable for the damage sustained.
2. A pedestrian cannot be charged with contributory negligence in going through a public alley of a municipality which is in an unsafe condition instead of taking a longer but safer course over ’the sidewalk to reach his destination, if he has no knowledge of the conditions- which render such alley unsafe fortravel.
3. In an action for damages predicated upon the claimed violation of a municipal ordinance,